UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October2, 2010 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November8, 2010, there were 19,554,043issued and outstanding shares of the registrant’s common stock. BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part IFinancial Information Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 Part IIOther Information Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item6. Exhibits 23 Signatures 24 2 PART I-FINANCIAL INFORMATION Item1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) October 2, January 2, ASSETS Current assets: Cash and cash equivalents $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net of accumulated depreciation of $160,162 and $144,413, respectively Goodwill Other intangible assets, net Other assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at October 2, 2010 and January 2, 2010 - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding: 19,560,591 and 20,447,343 shares, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 3 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended Thirty-nine weeks ended October 2, October 3, October 2, October 3, Revenues: Net retail sales $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Store preopening 73 90 Store closing - - Equity losses from investment in affiliate - - Interest expense (income), net ) Total costs and expenses Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing common per share amounts: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Thirty-nine weeks ended October 2, 2010 October 3, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment of store assets Deferred taxes ) ) Equity losses from investment in affiliate - Loss on disposal of property and equipment Stock-based compensation Change in assets and liabilities: Inventories ) Receivables ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and other intangible assets ) ) Investment in affiliate - ) Cash flow used in investing activities ) ) Cash flows from financing activities: Exercise of employee stock options and employee stock purchases 46 - Purchases of Company's common stock ) - Cash flow used in financing activities ) - Effect of exchange rates on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash received during the period for income taxes, net of taxes paid: $ $ Noncash Transactions: Return of common stock in lieu of tax witholdings and option exercises $ $ Exchange of inventory for media credits $ $ - See accompanying notes to condensed consolidated financial statements. 5 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements included herein are unaudited and have been prepared by Build-A-Bear Workshop, Inc. and its subsidiaries (collectively, the Company) pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet of the Company as of January2, 2010 was derived from the Company’s audited consolidated balance sheet as of that date. All other condensed consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented. All of these adjustments are of a normal recurring nature. All significant intercompany balances and transactions have been eliminated in consolidation. Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended January2, 2010 included in the Company’s annual report on Form 10-K filed with the SEC on March18, 2010. The commercial segment, formerly referred to as the licensing and entertainment segment, includes the Company’s transactions with other business partners, mainly in licensing and wholesale transactions.Licensing revenue has historically included an immaterial amount of wholesale revenue.In the 2010 third quarter, the wholesale revenues became significant.Accordingly, the name and description of the segment has been expanded to more fully describe the significant activities. No changes to prior year licensing revenue amounts were required to conform to the current year presentation. Certain revenues within the Commercial segment were previously reported net of the related cost of sales and are now reported on a gross revenue basis.Prior year amounts have been conformed to match the current year’s presentation.The impact for the thirteen and thirty-nine weeks ended October 3, 2009 was an increase to both commercial revenue and cost of sales of $0.6 million and $1.4 million, respectively. 2. Prepaid Expenses and Other Assets Prepaid expenses and other current assets consist of the following (in thousands): October 2, January 2, Prepaid rent $ $ Prepaid income taxes Other $ $ 3. Goodwill Goodwill is accounted for in accordance with ASC Section350-20 and is reported as a component of the Company’s retail segment. The following table summarizes the changes in goodwill for the thirty-nine weeks ended October2, 2010 (in thousands): Balance as of January 2, 2010 $ Effect of foreign currency translation ) Balance as of October 2, 2010 $ Goodwill is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. This testing requires comparison of carrying values to fair values, and when appropriate, the carrying value of impaired assets is reduced to fair value. Goodwill will be tested for impairment no later than January1, 2011. 4. Asset Impairment During the 2010 second quarter, the Company reviewed the inputs used to determine the fair value of certain key money deposits, included in other intangible assets and other store deposits, included in other assets, net, through expected undiscounted cash flows over the remaining life of the related assets. Accordingly, the carrying value of the assets was reduced to fair value, calculated as the net present value of estimated future cash flows for each asset group, and asset impairment charges of $0.3 million were recorded in the second quarter of fiscal 2010, which are included in selling, general and administrative expenses as a component of net loss before income taxes in the retail segment. The inputs used to determine the fair value of the assets are Level 3 inputs as defined by ASC section 820-10. 6 5. Other Non-current Assets In the 2010 third quarter, certain other non-current assets were obtained through a single wholesale transactions whereby the Company exchanged $5.8 million of inventory, at cost, with a third-party vendor for $4.3 million of credits for future media purchases and $1.5 million in cash.The transaction was accounted for based upon the fair values of the assets involved in the transaction.In accordance with Accounting Standards Codification (ASC) Section 845-10, in an exchange transaction for advertising credits, the fair value of the asset being surrendered cannot exceed its carrying value, meaning that the sale of the inventory was recorded at its cost in the Commercial segment.The media credits expire in 2015. 6. Stock-based Compensation The Company accounts for stock-based compensation in accordance with ASC Section718. The Company uses the straight-line expense attribution method for all stock-based compensation awards with graded vesting. For the thirteen and thirty-nine weeks ended October2, 2010, selling, general and administrative expenses includes $1.2 million ($0.7 million after tax) and $3.7 million ($2.2 million after tax), respectively, of stock-based compensation expense.For the thirteen and thirty-nine weeks ended October3, 2009, selling, general and administrative expense includes $1.1 million ($0.7million after tax) and $3.1 million ($1.9 million after tax), respectively, of stock-based compensation expense. As of October2, 2010, there was $8.1 million of total unrecognized compensation expense related to nonvested restricted stock and option awards which is expected to be recognized over a weighted-average period of 1.6 years. 7. Stock Incentive Plans On April 3, 2000, the Company adopted the 2000 Stock Option Plan (the Plan). In 2003, the Company adopted the Build-A-Bear Workshop, Inc. 2002 Stock Incentive Plan; in 2004, the Company adopted the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, and in 2009, the Company amended and restated the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan (collectively, the Plans). Under the Plans, as amended, from January 3, 2009, up to 3,230,000 shares of common stock were reserved and may be granted to employees and nonemployees of the Company. The Plan allows for the grant of incentive stock options, nonqualified stock options, stock appreciation rights (SAR) and restricted stock. Options granted under the Plan expire no later than 10 years from the date of the grant. The exercise price of each incentive stock option shall not be less than 100% of the fair value of the stock subject to the option on the date the option is granted. The exercise price of all options shall be the fair market value on the date of the grant. The vesting provision of individual options is at the discretion of the compensation committee of the board of directors and generally ranges from one to four years. Each share of stock awarded pursuant to an option or subject to the exercised portion of a SAR reduces the number of shares available by one share. Each share of stock awarded pursuant to any other stock-based awards, including restricted stock grants, reduces the number of shares available by 1.27 shares. 7 (a) Stock Options The following table is a summary of the balances and activity for the Plans related to stock options for the thirty-nine weeks ended October2, 2010: Weighted Aggregate Weighted Average Intrinsic Number of Average Remaining Value Shares Exercise Price Contractual Term (in thousands) Outstanding, January 2, 2010 805,347 $ Granted 390,088 Exercised 28,484 Forfeited 40,332 Outstanding, October 2, 2010 1,126,619 $ $ Options Exercisable As Of: October 2, 2010 419,132 $ $ 96 The Company generally issues new shares to satisfy option exercises. The expense recorded related to options granted during the thirteen and thirty-nine weeks ended October2, 2010 was determined using the Black-Scholes option pricing model and the provisions of Staff Accounting Bulletin (SAB) 107 and 110, which allow the use of a simplified method to estimate the expected term of “plain vanilla” options. The assumptions used in the option pricing model were: (a)dividend yield of 0%; (b)volatility of 65%; (c)risk-free interest rates ranging from 2.1% to 3.4%; and (d)an expected life of 6.25years. The expense recorded related to options granted during the thirteen and thirty-nine weeks ended October3, 2009 was determined using the Black-Scholes option pricing model and the provisions of Staff Accounting Bulletin (SAB) 107 and 110, which allow the use of a simplified method to estimate the expected term of “plain vanilla” options. The assumptions used in the option pricing model were: (a)dividend yield of 0%; (b)volatility of 65%; (c)risk-free interest rates ranging from 2.3% to 3.1%; and (d)an expected life of 6.25years. (b) Restricted Stock The following table is a summary of the balances and activity for the Plans related to restricted stock granted as compensation to employees and directors for the thirty-nine weeks ended October2, 2010: Weighted Average Grant Number of Date Fair Value Shares per Award Outstanding, January 2, 2010 1,450,313 $ Granted 401,976 Vested 283,302 Canceled or expired 79,674 Outstanding, October 2, 2010 1,489,313 $ The total fair value of shares vested during the thirty-nine weeks ended October2, 2010 and October3, 2009 was $1.9 million and $0.9 million, respectively. 8 8. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share (in thousands, except share and per share data): Thirteen weeks ended Thirty-nine weeks ended October 2, October 3, October 2, October 3, Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Effect of dilutive securities: Stock options - Restricted stock - Weighted average number of common shares - dilutive Loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) In calculating diluted loss per share for the thirteen and thirty-nine weeks ended October2, 2010, options to purchase 1,126,619 shares of common stock were outstanding as of the end of the period, but were not included in the computation of diluted loss per share due to their anti-dilutive effect. An additional 1,489,313 shares of restricted common stock were outstanding at the end of the period, but excluded from the calculation of diluted loss per share for the thirteen and thirty-nine weeks ended October2, 2010 due to their anti-dilutive effect. In calculating diluted loss per share for the thirteen and thirty-nine weeks ended October3, 2009, options to purchase 814,253 shares of common stock were outstanding as of the end of the period, but were not included in the computation of diluted loss per share due to their anti-dilutive effect. An additional 1,493,243 shares of restricted common stock were outstanding at the end of the period, but excluded from the calculation of diluted loss per share for the thirteen and thirty-nine weeks ended October3, 2009 due to their anti-dilutive effect. 9. Income Taxes The Company accounts for uncertainty in income taxes in accordance with ASC Section740-10. As of October2, 2010 and January2, 2010, the Company had approximately $0.5 million and $0.6 million, respectively, of unrecognized tax benefits. During the next twelve months, it is reasonably possible to reduce unrecognized tax benefits by $0.2 million either because the tax positions are sustained on audit, settlements are reached or the statute of limitations expired. The Company recognizes interest and penalties related to uncertain tax positions in income tax expense. As of October2, 2010 and January2, 2010, there was approximately $0.1 million of accrued interest related to uncertain tax positions. 10. Comprehensive Income or Loss Comprehensive income (loss) for the thirteen and thirty-nine weeks ended October 2, 2010 was $1.6 million and $(10.1) million, respectively. Comprehensive (loss) for the thirteen weeks and thirty-nine weeks ended October 3, 2009 was $(6.4) million and $(6.2) million, respectively. The difference between comprehensive income or loss and net loss resulted from foreign currency translation adjustments. 11. Segment Information The Company’s operations are conducted through three operating segments consisting of retail, international franchising, and commercial. The retail segment includes the operating activities of company-owned stores in the United States, including Puerto Rico, Canada, the United Kingdom, Ireland, France and other retail delivery operations, including the Company’s Web store and non-traditional store locations such as baseball ballparks. The international franchising segment includes the licensing activities of the Company’s franchise agreements with store locations in Europe, outside of France, Asia, Australia and Africa. The commercial segment, formerly referred to as the licensing and entertainment segment, includes the Company’s transactions with other business partners, mainly comprised of the licensing of the Company’s intellectual property, including entertainment properties, for third party use and wholesale product sales. No changes to prior year licensing and entertainment segment amounts were required to conform to the current year commercial segment presentation. This segment has historically included an immaterial amount of wholesale transactions. In the 2010 third quarter, the wholesale revenue became significant. Accordingly, the name and description of the segment has been revised to more fully describe the activities of the segment.The operating segments have discrete sources of revenue, different capital structures and different cost structures. These operating segments represent the basis on which the Company’s chief operating decision maker regularly evaluates the business in assessing performance, determining the allocation of resources and the pursuit of future growth opportunities. Accordingly, the Company has determined that each of its operating segments represent one reportable segment. The reportable segments follow the same accounting policies used for the Company’s consolidated financial statements. 9 Following is a summary of the financial information for the Company’s reportable segments (in thousands): International Retail Franchising Commercial Total Thirteen weeks ended October 2, 2010 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net 74 - Depreciation and amortization - Thirteen weeks ended October 3, 2009 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - Depreciation and amortization - Thirty-nine weeks ended October 2, 2010 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - Depreciation and amortization - Thirty-nine weeks ended October 3, 2009 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - Depreciation and amortization - Total Assets as of: October 2, 2010 $ October 3, 2009 $ 10 The Company’s reportable segments are primarily determined by the types of products and services that they offer. Each reportable segment may operate in many geographic areas. The Company allocates revenues to geographic areas based on the location of the customer or franchisee. The following schedule is a summary of the Company’s sales to external customers and long-lived assets by geographic area (in thousands): North America (1) Europe (2) Other (3) Total Thirteen weeks ended October 2, 2010 Net sales to external customers $ Property and equipment, net - Thirteen weeks ended October 3, 2009 Net sales to external customers $ Property and equipment, net - Thirty-nine weeks ended October 2, 2010 Net sales to external customers $ Property and equipment, net - Thirty-nine weeks ended October 3, 2009 Net sales to external customers $ Property and equipment, net - North America includes the United States, Canada and Puerto Rico Europe includes company-owned stores in the United Kingdom, Ireland and France Other includes franchise businesses outside of the United States, Canada, Puerto Rico, the United Kingdom, Ireland and France 12. Investment in Affiliate The Company holds a minority interest of approximately 26% in Ridemakerz, LLC, which is accounted for under the equity method. Ridemakerz is an early-stage company that has developed an interactive retail concept that allows children and families to build and customize their own personalized cars. The Company also purchased a call option from a group of other Ridemakerz investors for $150,000 for 1.25million Ridemakerz common units at an exercise price of $1.25 per unit. The call option was immediately exercisable and expires April30, 2012. Simultaneously, the Company granted a put option to the same group of investors for 1.25million common units at an exercise price of $0.50 per unit. The put option became exercisable on April30, 2008 and expires on April30, 2012. Under the current agreements, the Company could own up to approximately 27% of fully diluted equity in Ridemakerz. In the thirteen and thirty-nine weeks ended October 3, 2009, the Company recorded non-cash pre-tax charges of $4.6 million or $0.15 per diluted share and $5.1 million or $0.17 per diluted share, included in “Equity losses from investment in affiliate” in the Consolidated Statements of Operations. As of October2, 2010 and January2, 2010, the book value of the Company’s investment in Ridemakerz was $-0-. 13. Closure of Friends 2B Made Concept In September 2008, the Company announced plans to close its Friends 2B Made concept, a line of make-your-own dolls and related products. The closure plan affected the Company’s nine Friends 2B Made locations, all but one of which were inside or adjacent to a Build-A-Bear Workshop store, separate Friends 2B Made fixtures in approximately 50 Build-A-Bear Workshop stores, and the concept’s Web site. During the thirteen and thirty-nine weeks ended October 3, 2009, the Company recorded pre-tax charges of $0.2 and $1.0 million, respectively, related to the closures, which consisted of lease termination charges and construction costs, and are included in “Store closing” expenses in the Consolidated Statements of Operations. As of October3, 2009, all nine locations were closed and the fixtures had been removed from all Build-A-Bear Workshop stores. 11 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from the results discussed in the forward-looking statements. These risks and uncertainties include, without limitation, those detailed under the caption “Risk Factors” in our annual report on Form 10-K for the year ended January2, 2010, as filed with the SEC, and the following: general economic conditions may continue to deteriorate, which could lead to disproportionately reduced consumer demand for our products, which represent relatively discretionary spending; customer traffic may continue to decrease in the shopping malls where we are located, on which we depend to attract guests to our stores; we may be unable to generate interest in and demand for our interactive retail experience, or to identify and respond to consumer preferences in a timely fashion; our marketing and on-line initiatives may not be effective in generating sufficient levels of brand awareness and guest traffic; we may be unable to generate comparable store sales growth; we may be unable to renew or replace our store leases, or enter into leases for new stores on favorable terms or in favorable locations, or may violate the terms of our current leases; we may be unable to effectively manage the operations and growth of our Company-owned stores; we may be unable to effectively manage our international franchises or laws relating to those franchises may change; the availability and costs of our products could be adversely affected by risks associated with international manufacturing and trade, including foreign currency fluctuation; we are susceptible to disruption in our inventory flow due to our reliance on a few vendors; high petroleum products prices could increase our inventory transportation costs and adversely affect our profitability; we may be unable to operate our European Company-owned stores profitably; fluctuations in our quarterly results of operations could cause the price of our common stock to substantially decline; we may be unable to repurchase shares at all or at the times or in the amounts we currently anticipate or the results of the share repurchase program may not be as beneficial as we currently anticipate; we may improperly obtain or be unable to protect information from our guests in violation of privacy or security laws or expectations; we may suffer negative publicity or be sued due to violations of labor laws or unethical practices by manufacturers of our merchandise; we may suffer negative publicity or negative sales if the non-proprietary toy products we sell in our stores do not meet our quality or sales expectations; our products could become subject to recalls or product liability claims that could adversely impact our financial performance and harm our reputation among consumers; we may lose key personnel, be unable to hire qualified additional personnel, or experience turnover of our management team; we may be unable operate our Company-owned distribution center efficiently or our third-party distribution center providers may perform poorly; our market share could be adversely affected by a significant, or increased, number of competitors; we may fail to renew, register or otherwise protect our trademarks or other intellectual property; we may have disputes with, or be sued by, third parties for infringement or misappropriation of their proprietary rights; poor global economic conditions could have a material adverse effect on our liquidity and capital resources; and we may be unable to recover amounts due to us from our affiliate, Ridemakerz, LLC. These risks, uncertainties and other factors may adversely affect our business, growth, financial condition or profitability, or subject us to potential liability, and cause our actual results, performance or achievements to be materially different from those expressed or implied by our forward-looking statements. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Overview We are the leading, and only international, company providing a “make your own stuffed animal” interactive entertainment experience under the Build-A-Bear Workshop brand, in which our guests stuff, fluff, dress, accessorize and name their own teddy bears and other stuffed animals. Our concept, which we developed primarily for mall-based retailing, capitalizes on what we believe is the relatively untapped demand for experience-based shopping as well as the widespread appeal of stuffed animals. The Build-A-Bear Workshop experience appeals to a broad range of age groups and demographics, including children, teens, their parents and grandparents. As of October2, 2010, we operated 291 stores in the United States, Canada, and Puerto Rico, 56 stores in the United Kingdom, Ireland and France, and had 58 franchised stores operating internationally under the Build-A-Bear Workshop brand. In addition to our stores, we market our products and build our brand through our multiple websites, which simulates our interactive shopping experience, as well as non-traditional store locations in four Major League Baseball® ballparks, one location in a zoo and one location in a science center. Seasonal locations, such as ballparks, pop-up locations and zoos, are excluded from our store count. On April2, 2006, we acquired all of the outstanding shares of The Bear Factory Limited, a stuffed animal retailer in the United Kingdom, and Amsbra Limited, our former U.K. franchisee. The results of the acquisitions’ operations have been included in the consolidated financial statements since that date. We are currently operating 36 of the acquired stores. Since 2006, our European operations have grown to 56 stores, including two in France. We have adopted internal best practices in the areas of merchandising, marketing, purchasing and store operations, across the acquired store base that resulted in improved sales and earnings from the acquisition. 12 We operate in three reportable segments (retail, international franchising, and commercial) that share the same infrastructure, including management, systems, merchandising and marketing, and generate revenues as follows: • Company-owned retail stores located in the United States, Canada, Puerto Rico, the United Kingdom, Ireland, France, all non-traditional store locations and multiple e-commerce Web sites or “Web stores”; • International stores operated under franchise agreements;and • The commercial segment, formerly the licensing and entertainment segment, includes the Company’s transactions with other business partners, mainly comprised of the licensing of the Company’s intellectual property, including entertainment properties, for third party use and wholesale product sales. Selected financial data attributable to each segment for the thirteen and thirty-nine weeks ended October 2, 2010 and October3, 2009 are set forth in the notes to our condensed consolidated financial statements included elsewhere in this quarterly report on Form 10-Q. Store contribution, for our consolidated operations, was 11.7% for the thirty-nine weeks ended October 2, 2010 and 10.1% for the thirty-nine weeks ended October3, 2009 and consolidated net loss as a percentage of total revenues was 3.0% for the thirty-nine weeks ended October 2, 2010 and 4.3% for the thirty-nine weeks ended October3, 2009. See “Non-GAAP Financial Measures” for a definition of store contribution and a reconciliation of store contribution to net loss. The increase in our store contribution over the prior year was primarily due to improvements in gross margin that were driven by increases in merchandise margin, improvedsales leverage on fixed store occupancy costs and decreases in marketing spend and store payroll as compared to the prior period. We use comparable store sales as one of the performance measures for our business. Comparable store sales percentage changes are based on net retail sales, excluding our webstore and seasonal and event-based locations.Stores are considered comparable beginning in their thirteenth full month of operation. The percentage change in comparable store sales for the periods presented below is as follows: Thirteen weeks ended Thirty-nine weeks ended October 2, October 3, October 2, October 3, North America % )% )% )% Europe )% % )% % Consolidated % )% )% )% We believe our comparable store sales were impacted by the following factors: • We believe that our improved integration of product, marketing and store operations positively impacted our North American comparable store sales in the third quarter.With this focused message, we believe that we were able to capitalize on mall traffic with a 4.6% increase in the number of transactions and a slight increase in average transaction value, and • We believe that the economic recession and associated decline in consumer confidence continue to impact consumer spending and our comparable store sales, particularly in Europe. We are addressing comparable store sales with the following key initiatives: • We are improving our product by enhancing the size of our new product launches and the design and value of our animals and related products; • We are executing a fully integrated product, marketing and store operations strategy by having one product statement supported by one focused message and one strong promotion that updates regularly. We are using powerful store visuals to drive traffic and integrated and clean marketing to drive conversion; • We are focused on increasing engagement in our online virtual world for children, buildabearville.com, to drive brand interaction and traffic to our stores; and • We are adding complimentary experiential products to our assortment that reinforce our brand essence. 13 Expansion and Growth Potential Retail Stores: The table below sets forth the number of Build-A-Bear Workshop Company-owned stores in the United States, Canada, Puerto Rico (collectively, North America), the United Kingdom, Ireland, and France (collectively, Europe) for the periods presented: Thirty-nineweeksended October2, October3, Beginning of period Opened 4 1 Closed (2
